Dolan, PJ.
Plaintiff-landlord, dissatisfied with defendant-Brookline Rent Control Board’s decision as to the amount of rent to be charged for her rent controlled *37apartment units, sought judicial review. The trial court, in part, remanded for further proceedings. Defendant-Brookline Rent Control Board initially appealed to this division, but withdrew its appeal. Defendant-tenants now seek to pursue the appeal.
The issues sought to be appealed are not now before us. The case may not be brought to this division after an order of remand. Appeals from interlocutoiy decrees must await an appeal from the final judgment. Marlborough Hospital v. Commissioner of Public Welfare, 346 Mass. 737, 738 (1964).
Report Dismissed.